DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8 of the response, filed 09/02/2022, with respect to the objection to the specification, have been fully considered and are persuasive.  The informality has been removed from the specification; therefore, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Page 8 of the response, filed 09/02/2022, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose each of the first and second fiber-reinforced composite airfoil rings including an endless braid.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hillier (US Patent No: 10,370,988).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 discloses the limitation “a metering seal in the internal cavity, the metering seal being disposed proximate the gap”.  However, Claim 12 (upon which Claim 18 depends) already discloses a seal in the internal cavity that is disposed proximate the gap.
For the purposes of compact prosecution, the metering seal of Claim 18 is being treated as the same as the seal of Claim 12.
Claim 19 discloses the limitations “a first gusset”, “a second gusset”, and “a passage”.  However, Claim 12 (upon which Claim 19 depends) already discloses a first gusset, a second gusset, and a passage.
For the purposes of compact prosecution, the first and second gussets and the passage of Claim 19 are being treated as being the same as those of Claim 12.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 discloses the limitations “the suction side wall includes a first gusset that projects into the internal cavity and the pressure side wall includes a second gusset the projects into the internal cavity, the first gusset and the second gusset defining a passage there between, and the metering seal straddles the first gusset and the second gusset”.  However, Claim 18 (upon which Claim 19 depends) also discloses (from Claim 12) a suction side wall including a first gusset projecting into the internal cavity and a pressure side wall including a second gusset projecting into the internal cavity, the first gusset and the second gusset defining a passage there between, and the seal straddling the first and second gussets.  Claim 19 fails to further limit the claim upon which it depends, i.e. Claim 18, since Claim 19 discloses limitations that are already contained in Claim 18 (via Claim 12).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 11, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmilic (US Patent No: 9,017,035) in view of Hillier (US Patent No: 10,370,988).
Regarding Claim 1: Marmilic discloses an airfoil assembly (Figures 1-3, No. 1).  The airfoil assembly comprises first and second airfoil rings (1) each comprised of inner (2) and outer (10) platform sections, a suction side wall (5) extending between the inner and outer platforms (Figure 1), and a pressure side wall (6) extending between the inner and outer platforms (Figure 1), the first airfoil ring mating at an interface with the second airfoil ring such that the suction side wall of the first airfoil ring and the pressure side wall of the second airfoil ring together form an airfoil that circumscribes an internal cavity (25) (Figure 3), wherein the interface along the airfoil includes a gap (38, 39) configured to emit cooling air from the internal cavity (Column 4, Lines 60-64). Marmilic, however, fails to disclose the first and second airfoil rings being fiber- reinforced composite airfoil rings including an endless braid.
Hillier teaches airfoil rings (Figures 2a-b, No. 212) made of fiber-reinforced composite (Column 12, Lines 24-31), wherein the fiber-reinforced composite rings include an endless braid (Figure 5a, No. 512; Column 16, Lines 51-52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil rings of the assembly of Marmilic out of a fiber-reinforced composite with an endless braid, as taught by Hillier, for the purpose of maximizing the strength of the airfoil assembly (Column 12, Lines 24-28).
Regarding Claim 2: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 1, wherein the airfoil defines a leading edge and a trailing edge, and the interface extends through the leading edge (Marmilic: Figure 3).
Regarding Claim 4: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 1, wherein the gap diverges from the internal cavity to an exterior of the airfoil (Marmilic: Figure 3 — sides of the gap curve outward from internal cavity towards the outer surface of the airfoil).
Regarding Claim 5: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 1, wherein the first and second fiber-reinforced composite airfoil rings include respective mate faces along the interface (Marmilic: Figures 2-3), and at least one of the mate faces includes flow guides (Marmilic: 17, 18, 30) that protrude into the gap.
Regarding Claim 11: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 1, wherein the fiber-reinforced composite of the first and second fiber-reinforced composite airfoil rings is ceramic matrix composite (Hillier: Column 12, Lines 24-25).
Regarding Claim 21: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 1, wherein the endless braid is a seamless woven sleeve (Hillier: Figure 5a; Column 3, Lines 38-41 & 56-58).
Regarding Claim 22: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 21, wherein the seamless woven sleeve extends through the inner and outer platform sections, through the suction side wall, through the pressure side wall, and from a leading edge to a trailing edge of the suction side wall and the pressure side wall (Figures 5a-c).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmilic and Hillier as applied to claim 1 above, and further in view of Haubert (US Patent No: 7,094,021).
Regarding Claim 6: Marmilic, as modified by Hillier, discloses  the airfoil assembly of Claim 1, further comprising a baffle (Marmilic: 27) that has inner and outer end sections, an intermediate section there between, and transition sections from the intermediate section to the inner and outer end sections; however, Marmilic fails to disclose the transition sections diverging from the intermediate section to the respective inner and outer end sections.
Haubert teaches an airfoil assembly (Figures 1-4, No. 20) for a gas turbine engine, wherein the assembly comprises an airfoil including a baffle (44) that has inner (48) and outer (56) end sections, an intermediate section (62) there between, and transition sections from the intermediate section to the inner and outer end sections (Figure 4), the transition sections diverging from the intermediate section to the respective inner and outer end sections (Figure 4 — transition sections between intermediate and end sections diverge out to the inner and outer end sections).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the transition sections of the baffle of Marmilic, as modified by Hillier, diverging from the intermediate section to the respective inner and outer end sections, as taught by Haubert, for the purpose of engaging the baffle with the suction and pressure side walls (Column 4, Lines 46-52).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmilic and Hillier as applied to claim 1 above, and further in view of Dodd (US Patent No: 4,461,612).
Regarding Claim 7: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 1; however, Marmilic fails to disclose a metering seal in the internal cavity, the metering seal being disposed proximate the gap and including a porous body configured to meter flow of cooling air to the gap.
Dodd teaches an airfoil assembly (Figures 2-3) comprising a metering seal (30) in an internal cavity (Figures 2-3), the metering seal being disposed proximate leading edge gaps (36) and including a porous body (Figure 4) configured to meter flow of cooling air to the gaps (Column 3, Lines 9-12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil assembly of Marmilic, as modified by Hillier, with a metering seal, as taught by Dodd, for the purpose of cooling the leading edge surface of the airfoil (Column 3, Lines 9-12).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmilic, Hillier, and Dodd as applied to claim 7 above, and further in view of Theodore (US Patent No: 3,369,792).
Regarding Claim 8: Marmilic, as modified by Hillier and Dodd, discloses the airfoil assembly as recited in Claim 7, wherein the suction side wall includes a first gusset (Dodd: 33) that projects into the internal cavity and the pressure side wall includes a second gusset (Dodd: 32) the projects into the internal cavity, the first gusset and the second gusset defining a passage there between; however, Marmilic fails to disclose the metering seal including a first pair of legs straddling the first gusset and a second pair of legs straddling the second gusset.
Theodore teaches an airfoil assembly (Figure 1) comprising airfoils (14) with first and second gussets (Figure 3, No. 28) that project from the pressure and suction sides into an internal cavity (Figure 3), wherein a metering seal (30) straddles the first and second gussets with first and second pairs of legs (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the metering seal of the assembly of Marmilic, as modified by Hillier and Dodd, straddle the first and second gussets, as taught by Theodore, for the purpose of clamping the metering seal to the gussets and thus the airfoil while still directing cooling fluid in the internal cavity (Column 3, Lines 38-43).
Regarding Claim 9: Marmilic, as modified by Hillier, Dodd, and Theodore, discloses the airfoil assembly as recited in Claim 8, wherein the metering seal is an endless ring (Dodd: Figure 4).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmilic and Hillier as applied to claim 1 above, and further in view of Laffitte (US Patent No: 4,403,917) and Theodore.
Regarding Claim 10: Marmilic, as modified by Hillier, discloses the airfoil assembly as recited in Claim 1; however, Marmilic fails to disclose the suction side wall including a first gusset that projects into the internal cavity, the pressure side wall including a second gusset the projects into the internal cavity, a seal that straddles the first gusset and the second gusset, and the seal being non-porous.
Laffitte teaches an airfoil assembly (Figure 4) comprising a suction side wall including a first gusset (16) that projects into an internal cavity (Figure 4), the pressure side wall including a second gusset (16a) the projects into the internal cavity (Figure 4), and a seal (12) between the first gusset and the second gusset (Figure 4) that is non-porous (Column 2, Lines 34-40).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil assembly of Marmilic, as modified by Hillier, with first and second gussets and a non-porous seal, as taught by Laffitte, for the purpose of dividing the internal cavity into separate zones, thus balancing the radial evolution of temperatures on the leading edge and increasing the Mach number and decreasing the supply flow, which is conductive to convection cooling (Column 3, Lines 9-29).
Theodore teaches an airfoil assembly (Figure 1) comprising airfoils (14) with first and second gussets (Figure 3, No. 28) that project from the pressure and suction sides into an internal cavity (Figure 3), wherein a metering seal (30) straddles the first and second gussets (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the seal of the assembly of Marmilic, as modified by Hillier and Laffitte, straddle the first and second gussets, as taught by Theodore, for the purpose of clamping the metering seal to the gussets and thus to the airfoil (Column 3, Lines 41-43).
Claim(s) 12-16, 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmilic in view of Hillier and Theodore.
Regarding Claim 12: Marmilic discloses a gas turbine engine (Column 1, Lines 5-8).  The engine comprises a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (all inherent features of a gas turbine engine), the turbine section having a plurality of airfoil assemblies (1) disposed about a central axis of the gas turbine engine, each of the airfoil assemblies including first and second airfoil rings (1) each comprised of inner (2) and outer (10) platform sections, a suction side wall (5) extending between the inner and outer platforms (Figure 1), and a pressure side wall (6) extending between the inner and outer platforms (Figure 1), the first airfoil ring mating at an interface with the second airfoil ring such that the suction side wall of the first airfoil ring and the pressure side wall of the second airfoil ring together form an airfoil that circumscribes an internal cavity (25) (Figure 3), wherein the interface along the airfoil includes a gap (38, 39) configured to emit cooling air from the internal cavity (Column 4, Lines 60-64).  Marmilic, however, fails to disclose the first and second airfoil rings being fiber- reinforced composite airfoil rings and a seal in the internal cavity, the seal being disposed proximate the gap, the suction side wall including a first gusset projecting into the internal cavity and the pressure side wall including a second gusset projecting into the internal cavity, the first gusset and the second gusset defining a passage there between, and the seal including a first pair of legs straddling the first gusset and a second pair of legs straddling the second gusset.
Hillier teaches airfoil rings (Figures 2a-b, No. 212) made of fiber-reinforced composite (Column 12, Lines 24-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil rings of the assembly of Marmilic out of a fiber-reinforced composite, as taught by Hillier, for the purpose of maximizing the strength of the airfoil assembly (Column 12, Lines 24-28).
Theodore teaches an airfoil assembly (Figure 1) comprising airfoils (14) with first and second gussets (Figure 3, No. 28) that project from the pressure and suction sides into an internal cavity and define a passage there between (Figure 3), wherein a seal (30) includes a first pair of legs and a second pair of legs straddles the first and second gussets (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the assembly of Marmilic, as modified by Hillier, with gussets and a seal, as taught by Theodore, for the purpose of directing cooling fluid in the internal cavity (Column 3, Lines 38-41).
Regarding Claim 13: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine as recited in Claim 12, wherein the airfoil defines a leading edge and a trailing edge, and the interface extends through the leading edge (Marmilic: Figure 3).
Regarding Claim 14: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine as recited in Claim 12, wherein each of the first and second fiber-reinforced composite airfoil rings includes an endless braid (Hillier: Figure 5a, No. 512; Column 16, Lines 51-52).
Regarding Claim 15: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine as recited in Claim 12, wherein the gap diverges from the internal cavity to an exterior of the airfoil (Marmilic: Figure 3 — sides of the gap curve outward from internal cavity towards the outer surface of the airfoil).
Regarding Claim 16: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine as recited in Claim 12, wherein the first and second fiber-reinforced composite airfoil rings include respective mate faces along the interface, and at least one of the mate faces includes flow guides (Marmilic: 17, 18, 30) that protrude into the gap.
Regarding Claim 18: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine as recited in Claim 12, further comprising the seal (Theodore: 30) in the internal cavity, the seal being disposed proximate the gap and including a porous body configured to meter flow of cooling air into the gap (Theodore: Column 3, Lines 38-41).
Regarding Claim 19: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine as recited in Claim 18, wherein the suction side wall includes the first gusset (Theodore: 28) that projects into the internal cavity and the pressure side wall includes a second gusset (28) the projects into the internal cavity, the first gusset and the second gusset defining a passage there between, and the seal straddles the first gusset and the second gusset (Theodore: Figure 3).
Regarding Claim 23: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine as recited in Claim 12, wherein the first pair of legs contacts, respectively, a fore and aft side of the first gusset, and the second pair of legs contacts, respectively, a fore and aft side of the second gusset (Theodore: Figure 3).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmilic, Hillier, and Theodore as applied to claim 12 above, and further in view of Haubert.
Regarding Claim 17: Marmilic, as modified by Hillier and Theodore, discloses the gas turbine engine of Claim 12, further comprising a baffle (Marmilic: 27) that has inner and outer end sections, an intermediate section there between, and transition sections from the intermediate section to the inner and outer end sections; however, Marmilic fails to disclose the transition sections diverging from the intermediate section to the respective inner and outer end sections.
Haubert teaches an airfoil assembly (Figures 1-4, No. 20) for a gas turbine engine, wherein the assembly comprises an airfoil including a baffle (44) that has inner (48) and outer (56) end sections, an intermediate section (62) there between, and transition sections from the intermediate section to the inner and outer end sections (Figure 4), the transition sections diverging from the intermediate section to the respective inner and outer end sections (Figure 4 — transition sections between intermediate and end sections diverge out to the inner and outer end sections).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the transition sections of the baffle of Marmilic, as modified by Hillier and Theodore, diverging from the intermediate section to the respective inner and outer end sections, as taught by Haubert, for the purpose of engaging the baffle with the suction and pressure side walls (Column 4, Lines 46-52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745